NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

   MCKESSON TECHNOLOGIES INC. (Formerly
     McKesson Information Solutions, LLC),
               Plaintiff-Appellant,

                             v.
          EPIC SYSTEMS CORPORATION,
                Defendant-Appellee.
               __________________________

                       2010-1291
               __________________________

   Appeal from the United States District Court for the
Northern District of Georgia in case no. 06-CV-2965,
Chief Judge Jack T. Camp.
              __________________________


 Before RADER, Chief Judge, NEWMAN, LOURIE, BRYSON,
  GAJARSA, LINN, DYK, PROST, MOORE, O’MALLEY, and
                REYNA, Circuit Judges.
PER CURIAM.
                        ORDER
    A combined petition for panel rehearing and rehear-
ing en banc was filed by Plaintiff-Appellant, McKesson
Technologies Inc. (“McKesson”), accompanied by a motion
for expedited consideration, with an offer of accelerated
briefing, in light of the court’s grant of en banc review in
Akamai Technologies, Inc. v. Limelight Networks, Inc.,
Appeal Nos. 2009-1372, -1380, -1416, -1417 (April 20,
2011). Defendant-Appellee, Epic Systems Corporation
2                            MCKESSON TECH v. EPIC SYSTEMS

(“Epic”), filed a response to the motion to expedite, and
McKesson replied.

    The petition for rehearing, the motion, the response to
the motion, and the reply thereto were considered by the
panel that heard the appeal and thereafter referred to the
circuit judges who are authorized to request a poll of
whether to rehear the appeal en banc. A poll was re-
quested, taken, and the court has decided that the appeal
warrants en banc consideration.

       Upon consideration thereof,

       IT IS ORDERED THAT:

    (1) McKesson’s petition for panel rehearing    is   de-
nied.

   (2) McKesson’s petition for rehearing en banc is
granted.

   (3) The court’s opinion of April 12, 2011 is vacated,
and the appeal is reinstated.

    (4) The parties are requested to file new briefs ad-
dressing the following two issues:

    1. If separate entities each perform separate steps of
       a method claim, under what circumstances, if any,
       would either entity or any third party be liable for
       inducing infringement or for contributory in-
       fringement? See Fromson v. Advance Offset Plate,
       Inc., 720 F.2d 1565 (Fed. Cir. 1983).

    2. Does the nature of the relationship between the
       relevant actors—e.g., service provider/user; doc-
       tor/patient—affect the question of direct or indi-
       rect infringement liability?

   (5) This appeal will be heard en banc on the basis of
the original filed briefs, additional briefing ordered
herein, and any oral argument that may be scheduled.
MCKESSON TECH v. EPIC SYSTEMS                              3

An original and thirty copies of all originally-filed briefs
shall be filed within 20 days from the date of filing of this
order. An original and thirty copies of new en banc briefs
shall be filed, and two copies of each en banc brief shall be
served on opposing counsel. McKesson’s en banc brief is
due June 20, 2011. Epic’s en banc response brief is due
within 30 days of service of McKesson’s new en banc brief,
and the reply brief within 15 days of service of the re-
sponse brief. Briefs shall adhere to the type-volume
limitations set forth in Federal Rule of Appellate Proce-
dure 32 and Federal Circuit Rule 32.

    (6) Briefs of amici curiae will be entertained, and any
such amicus briefs may be filed without consent and leave
of court but otherwise must comply with Federal Rule of
Appellate Procedure 29 and Federal Circuit Rule 29.

   (7) McKesson’s motion for expedited consideration is
denied as moot.

   (8) If needed, oral argument will be held at a time
and date to be announced later.

                                 FOR THE COURT


    May 26, 2011                 /s/ Jan Horbaly
    Date                         Jan Horbaly
                                 Clerk

    cc: Daryl Joseffer, Esq.
        William H. Boice, Esq.